       Case 1:17-cv-05429-KPF Document 572 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                           Plaintiff,
                                                           17 Civ. 5429 (KPF)
                    v.
                                                                ORDER
ABBY LEIGH, as Executrix of the Estate of Mitch
Leigh,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff Robyn Abraham’s second motion for

recusal. (Dkt. #558-563). Having reviewed Plaintiff’s motion papers, it does

not appear that Plaintiff advances any arguments premised on occurrences

that postdate the events already addressed in the Court’s August 28, 2020

Order denying Plaintiff’s first motion for recusal. See Abraham v. Leigh, No. 17

Civ. 5429 (KPF), 2020 WL 5095655 (S.D.N.Y. Aug. 28, 2020). More

fundamentally, for the reasons already discussed at great length in several

prior orders, the allegations that Plaintiff reiterates in support of the instant

motion are almost entirely factually inaccurate. See e.g., Abraham v. Leigh,

No. 17 Civ. 5429 (KPF), 2020 WL 5512718 (S.D.N.Y. Sept. 14, 2020); Abraham

v. Leigh, No. 17 Civ. 5429 (KPF), 2020 WL 3833424 (S.D.N.Y. July 8, 2020),

reconsideration denied, No. 17 Civ. 5429 (KPF), 2020 WL 5095655 (S.D.N.Y.

Aug. 28, 2020). And those allegations that do not misperceive or misstate the

facts, such as references to the Court’s decisions adverse to Plaintiff, are

insufficient grounds for recusal. See Bishop v. United States, No. 04 Civ. 3633
         Case 1:17-cv-05429-KPF Document 572 Filed 10/14/20 Page 2 of 2




(CSH), 2004 WL 1497690, at *1 (S.D.N.Y. July 1, 2004) (“Rulings adverse to a

party are not regarded in and of themselves as evidence of such bias or

prejudice as would require recusal.”). Therefore, for the reasons already

discussed in the Court’s August 28, 2020 Order, see 2020 WL 5095655, at

*11-12, Plaintiff’s second motion for recusal is DENIED.

      Additionally, the Court notes that Plaintiff continues to put irrelevant

and sensitive personal information about Plaintiff’s former counsel on the

public docket. Therefore, the Clerk of Court is directed to seal docket entries

559-563, to be viewable by the Court and parties only.

      SO ORDERED.

Dated:       October 14, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
